Citation Nr: 0032982	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  91-47 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a scar, residual of a 
right thigh exostosis excision, currently assigned a 10 
percent evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from January 1946 to 
December 1949.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1988 
rating decision by the Atlanta, Georgia, Regional Office 
(RO), which denied benefits pursuant to 38 U.S.C.A. § 351 
(currently renumbered as § 1151) for additional disability 
consisting of residuals of a head, neck, and back injury 
sustained in a fall during July 1988 VA hospitalization; and 
confirmed a 10 percent evaluation for a scar, residual of a 
right thigh exostosis excision.  In April 1990, a hearing was 
held before a hearing officer at the RO.  

Subsequently, appellant appealed a determination by the RO 
which denied the § 1151 benefits claim on the grounds that 
appellant had not presented a well-grounded claim.  See 
August 1995 Supplemental Statement of the Case.  In a January 
1997 decision, the Board denied the § 1151 benefits issue on 
appeal; and remanded to the RO the issues of service 
connection for post-traumatic stress disorder and an 
increased rating for a scar, residual of a right thigh 
exostosis excision, for additional evidentiary development.  

By a March 2000 rating decision, the RO granted service 
connection and assigned a 30 percent evaluation for post-
traumatic stress disorder, effective October 20, 1993 
(thereby rendering the issue of service connection for post-
traumatic stress disorder moot).  In written statements dated 
later in 2000, appellant and his representative expressed 
disagreement with that 30 percent evaluation rating assigned 
for post-traumatic stress disorder.  However, the RO has 
apparently not issued a Statement of the Case on that issue.  
Accordingly, that psychiatric disability rating issue will be 
addressed in the REMAND section below.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Although other issues may have been raised in written 
statements by appellant, inasmuch as they have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).

Accordingly, the Board construes the issue on appeal as that 
listed on the title page of this remand, and will proceed 
accordingly.


REMAND

With respect to the certified appellate issue, in a November 
1998 written statement, appellant requested that a "Video 
Conference Hearing before the BVA" be held (i.e., a 
videoconference "Travel Board hearing").  In September 
2000, the RO certified the appeal to the Board.  In an 
October 2000 informal hearing presentation, appellant's 
representative referred to that November 1998 request for a 
videoconference "Travel Board hearing as "unaddressed", 
and stated that the Board should take appropriate action 
therewith.  Since "Travel Board hearings" are scheduled by 
the RO (See 38 C.F.R. § 20.704(a) (2000)), the Board is 
herein remanding the case for that purpose, in order to 
satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule a video-
conference Travel Board hearing, and 
provide appellant and his representative 
notice thereof.  If he desires to 
withdraw the hearing request prior to the 
hearing, he may do so in writing pursuant 
to applicable provisions.  

2.  The RO should also issue a Statement 
of the Case on the psychiatric disability 
rating issue.  In the event appellant 
wants to perfect an appeal on that issue, 
a timely Substantive Appeal would be 
required.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



